Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 8, 2014

                                     No. 04-13-00213-CV

                                      Mark A. CANTU,
                                         Appellant

                                               v.

      GUERRA & MOORE LLP, Carlos Guerra, J. Michael Moore, and David Lumber,
                                Appellees

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2012CVQ0001154 D2
                        Honorable Monica Z. Notzon, Judge Presiding

                                        ORDER

       On June 25, 2014, this court issued its opinion and judgment in this appeal. On July 3,
2014, Appellees filed a timely, unopposed motion for extension of time to file a motion for
rehearing or a motion for en banc reconsideration until July 24, 2014. See TEX. R. APP. P. 49.1,
49.7, 49.8.
        Appellees’ motion for extension of time is GRANTED. Appellees’ motions are due to be
filed with this court on July 24, 2014.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court